Citation Nr: 1620461	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-42 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to an initial evaluation in excess of 20 percent for prostate cancer for accrued benefits purposes.  


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1956 to January 1959 and from February 1959 to June 1981.  The Veteran died in April 2013.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In an August 2015 rating decision, the RO increased the evaluation of the service-connected residuals of prostate cancer from noncompensable (0 percent) to 20 percent, effective for the entire appellate period.   However, because this does not represent a full grant of the benefits sought on appeal, the appellant's claim for a higher initial evaluation for the prostate cancer remains pending, as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

Additionally, in that August 2015 decision, the RO granted service connection for depression, assigning an evaluation of 10 percent effective from July13, 2012 to April 30, 2013, so for the entire period on appeal.  This represents a full grant of the benefit sought on appeal, namely entitlement to service connection for depression.  Therefore, a "case or controversy" involving the adverse determination with which the appellant has taken exception does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Moreover, the appellant has not, as yet, separately appealed the evaluation assigned or the effective date for this award.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (reflecting that, where an appealed claim is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the initial evaluation assigned and the effective date of the award).  Accordingly, the issue of entitlement to service connection for depression for accrued benefits purposes is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2016 letter, the appellant requested a hearing at a local VA office before a Veterans Law Judge of the Board.  See March 2016 Letter (titled "Request for Local Appeal Hearing"); see also 38 C.F.R. § 20.700(a) (2015) (A hearing on appeal will be granted if an appellant or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.).  

Accordingly, a remand is warranted to schedule a hearing before a VLJ and to notify the Veteran of the date, time and location of the hearing.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a hearing before a Veterans Law Judge from the Board.  Notice of the hearing must be sent to the appellant at her current mailing address and a copy of the notice informing her of the date, time, and location of that hearing must be associated with the claims folder.

2.  After the hearing is conducted, or if the appellant withdraws her hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




